         Case 1:18-cr-00328-KPF Document 374 Filed 06/25/20 Page 1 of 1




June 25, 2020

By ECF

Honorable Katherine Polk Failla
United States District Judge
Southern District of New York
40 Foley Square
New York, NY 10007

Re:    United States v. Ahuja and Shor, 18 Cr. 328 (KPF)
       Defendants’ Joint Request for an Order Requiring Disclosure and for a
       Hearing on Brady/Giglio Violations

Dear Judge Failla:

     We write on behalf of defendants Ahuja and Shor regarding the government’s letter to
the Court dated June 24, 2020. We believe that the letter—in which the government agrees
to take only certain limited steps in response to the issues raised on our letter dated June 19,
2020—raises more questions than it answers. We accordingly request permission to file a
reply on or before July 2.

                                            Very truly yours,



                                            Justin S. Weddle
